13-2452
         Guang-Xiong v. Holder
                                                                                       BIA
                                                                                  Cheng, IJ
                                                                               A087 532 002
                                 UNITED STATES COURT OF APPEALS
                                     FOR THE SECOND CIRCUIT
                                       SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 8th day of August, two thousand fourteen.
 5
 6       PRESENT:
 7                ROSEMARY S. POOLER,
 8                BARRINGTON D. PARKER,
 9                DEBRA ANN LIVINGSTON,
10                     Circuit Judges.
11       _____________________________________
12
13       WANG GUANG-XIONG,
14                Petitioner,
15
16                          v.                                  13-2452
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _____________________________________
22
23       FOR PETITIONER:                  Gerald Karikari, New York, NY.
24
25       FOR RESPONDENT:                  Stuart F. Delery, Assistant Attorney
26                                        General; Anthony C. Payne, Senior
27                                        Litigation Counsel; Liza S. Murcia,
28                                        Attorney, Office of Immigration
29                                        Litigation, United States Department
30                                        of Justice, Washington, D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   decision of the Board of Immigration Appeals (“BIA”), it is

 3   hereby ORDERED, ADJUDGED, AND DECREED that the petition for

 4   review is DENIED.

 5       Wang Guang-Xiong, a native and citizen of China, seeks

 6   review of a May 28, 2013, decision of the BIA affirming an

 7   Immigration Judge’s (“IJ”) January 26, 2012, denial of

 8   asylum, withholding of removal, and relief under the

 9   Convention Against Torture (“CAT”).    In re Wang Guang-Xiong,

10   No. A087 532 002 (B.I.A. May 28, 2013), aff’g No. A087 532

11   002 (Immig. Ct. N.Y. City Jan. 26, 2012).   We assume the

12   parties’ familiarity with the underlying facts and

13   procedural history of this case.

14       Under the circumstances of this case, we have reviewed

15   both the BIA’s and IJ’s decisions.    See Wangchuck v. Dep’t

16   of Homeland Sec., 448 F.3d 524, 528 (2d Cir. 2006); Zaman v.

17   Mukasey, 514 F.3d 233, 237 (2d Cir. 2008) (per curiam).     The

18   applicable standards of review are well established.     See

19   8 U.S.C. § 1252(b)(4)(B); Xiu Xia Lin v. Mukasey, 534 F.3d

20   162, 165-66 (2d Cir. 2008) (per curiam).

21       For asylum applications, like Guang-Xiong’s, governed

22   by the REAL ID Act, the agency may, “[c]onsidering the

23   totality of the circumstances,” base a credibility finding

                                  2
 1   on the applicant’s demeanor and responsiveness, as well as

 2   inconsistencies in the applicant’s statements and other

 3   record evidence without regard to whether they go “to the

 4   heart of the applicant’s claim.”    8 U.S.C.

 5   § 1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d at 163-64.

 6   Substantial evidence supports the agency’s adverse

 7   credibility determination.

 8       In making its adverse credibility determination, the

 9   agency cited several inconsistencies and incidents of

10   problematic demeanor.    However, in his brief, Guang-Xiong

11   argues only that the agency erred in its finding related to

12   his testimony regarding his identification card.     Therefore,

13   we limit our review to this single challenge to the adverse

14   credibility determination.    See Yueqing Zhang v. Gonzales,

15   426 F.3d 540, 545 n.7 (2d Cir. 2005).

16       The record supports the agency’s finding that Guang-

17   Xiong’s testimony regarding his identification card was

18   inconsistent.   First, Guang-Xiong testified that he had

19   personally retrieved the identification card in the record

20   from a government office before a twelve-day detention that

21   began on June 8, 2008.    However, when questioned how that

22   was possible when the card was dated June 11, 2008-–a date


                                    3
 1   when he was still in detention–-Guang-Xiong testified that

 2   he had two identification cards.   This explanation, however,

 3   did not rehabilitate his testimony.    It did not explain how

 4   or why the card was issued while he was in detention or why

 5   he testified that he had personally retrieved a card dated

 6   June 11 from a government office prior to June 8.

 7   Consequently, the agency was not compelled to credit this

 8   explanation.   See Majidi v. Gonzales, 430 F.3d 77, 80-81 (2d

 9   Cir. 2005) (“A petitioner must do more than offer a

10   plausible explanation for his inconsistent statements to

11   secure relief; he must demonstrate that a reasonable fact-

12   finder would be compelled to credit his testimony.”

13   (internal quotation marks omitted)).

14       Given the IJ’s finding regarding Guang-Xiong’s

15   problematic demeanor, and the inconsistencies in his

16   testimony and evidence related both to the identification

17   card, which calls his detention into question, and to his

18   practice of Christianity, which casts doubt on any fear of

19   future persecution, the agency’s adverse credibility

20   determination is supported by substantial evidence, and is

21   dispositive of Guang-Xiong’s claims for asylum, withholding

22   of removal, and CAT relief.   See Xiu Xia Lin, 534 F.3d at

23   167 (holding that the court defers to the agency’s

                                   4
 1   “credibility determination unless, from the totality of the

 2   circumstances, it is plain that no reasonable fact-finder

 3   could make such an adverse credibility ruling”); see also

 4   Paul v. Gonzales, 444 F.3d 148, 156-57 (2d Cir. 2006).

 5       For the foregoing reasons, the petition for review is

 6   DENIED.   As we have completed our review, the pending motion

 7   for a stay of removal in this petition is DISMISSED as moot.

 8                               FOR THE COURT:
 9                               Catherine O’Hagan Wolfe, Clerk
10
11




                                   5